December 29, 2008 ACTIVEPASSIVE FUNDS ActivePassive Small/Mid Cap Value Fund A series of Advisors Series Trust Class A and Class I Shares Supplement to the Prospectuses Dated December 31, 2007, as Supplemented May 16, 2008, September 26, 2008 and November 21, 2008 ■ Effective immediately, the bullet pointed introduction and subsequent paragraph on page 38 of the Class A Shares Prospectus and the final bullet pointed introduction and subsequent paragraph on page 30 of the Class I Shares Prospectus are deleted in their entirety.Effective through December 31, 2008, the following information is added to the disclosure regarding Transamerica Investment Management, LLC: ● Jeffrey J. Hoo, CFA, Principal & Portfolio Manager Jeffrey J. Hoo is jointly responsible for managing the ActivePassive Small/Mid Cap Value Fund.Mr. Hoo also manages institutional and retail portfolios in the microcap, small growth and small and small/mid value strategies. In addition, his analytical responsibilities include covering the healthcare sector and industries within the consumer discretionary sector. He joined TIM in 2005 when the firm acquired Westcap Investors LLC.Mr. Hoo served as a portfolio manager at Westcap Investors, LLC from 1997 to 2005.Prior to Westcap, Mr. Hoo worked at Sony Pictures Entertainment and KPMG. Mr. Hoo holds an M.B.A. from the University of California, Los Angeles, and earned a B.A. from DukeUniversity. He has earned the right to use the Chartered Financial Analyst designation and has 11 years of investment experience. ● Joshua D. Shaskan, CFA, Principal & Portfolio Manager Joshua D. Shaskan is jointly responsible for managing the ActivePassive Small/Mid Cap Value Fund.Mr. Shaskan also manages portfolios in the small, small/mid and all-cap growth and the small and small/mid value strategies.He joined TIM in 2005 when the firm acquired Westcap Investors LLC.Mr. Shaskan served as a portfolio manager at Westcap Investors LLC from 1999 to 2005.Prior to Westcap, Mr. Shaskan served as an investment specialist for three years at Wells Fargo Securities and was also previously a financial advisor at Prudential Securities. He holds an M.B.A. from the University of California, Los Angeles, and earned a B.A. from the University of California, Davis. Mr. Shaskan has earned the right to use the Chartered Financial Analyst designation and has 16 years of investment experience. ■ Effective January 1, 2009, the second full paragraph on page 15 of the Class A Shares Prospectus and the fourth full paragraph on page 12 of the Class I Shares Prospectus is deleted and replaced with the following: The Advisor generally allocates between 40% and 70% of the Fund’s net assets to active management and between 30% and 60% of the Fund’s net assets for passive management.The Advisor has hired Riazzi Asset Management, LLC to provide its expertise and recommendations regarding the securities in which the Fund should directly invest.Equity securities used in this strategy are generally believed to be trading for less than their intrinsic value.The determination of whether a security of a particular company is a “value stock” is based upon a comparison of the security’s current market price to the company’s fundamentals.Favorable characteristics would include: ■ Effective January 1, 2009, the following disclosure is added to page 37 of the Class A Shares Prospectus and page 29 of the Class I Shares Prospectus: Riazzi Asset Management, LLC, 2331 Far Hills Avenue, Suite 200,Dayton, Ohio45419, is the sub-advisor for the ActivePassive Small/Mid Cap Value Fund.Riazzi Asset Management, LLC (“RAM”) is a registered investment advisor under the Investment Advisers Act of 1940.RAM was formed in June 2007 and provides investment advisory services to high net worth individuals, investment companies, pension and profit sharing plans, charitable organizations and corporations. ● Michelle E. Stevens, CFA, Principal, Portfolio Manager Prior to joining RAM on October 1, 2008, Michelle E. Stevens served as Principal, Managing Director and Value Equity Chief Investment Officer at Transamerica Investment Management, LLC and has 15 years of industry experience.Ms. Stevens has managed mutual funds, sub-advised funds and institutional separate accounts in the Small and Small/Mid (SMID) Value Equity disciplines.Prior to joining Transamerica Investment Management, LLC in 2001, Ms. Stevens served as Vice President and Director of Small, Mid, and Flex Cap investing for Dean Investment Associates.She holds an M.B.A. from the University of Cincinnati and received her B.A. in Economics from WittenbergUniversity.Ms. Stevens has earned the right to use the Chartered Financial Analyst designation. ■ Effective January 1, 2009, the fifth full paragraph on page 37 of the Class A Shares Prospectus and the fourth paragraph on page 30 of the Class I Shares Prospectus is deleted and replaced with the following: Transamerica Investment Management,
